DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/040123, filed on December 23, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for “the screen” recited in claim 18.  The examiner suggests amending the claim by changing “the” to “a” in line 1 of claim 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 16, 8-19 of U.S. Patent No. 11143947. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipated the application claims.  A claim by claim comparison is presented below.

Application claim
Patent Claim
1. A screen, which is capable of reflecting projection light rays from a projector to a field of view of a viewer, wherein the screen comprises a microlens layer 
and a total internal reflection layer 

which are sequentially stacked from an incident side of the projection light rays, 





wherein the microlens layer comprises a plurality of microlens units; wherein the total internal reflection layer comprises a plurality of microstructure units, each of which has a first plane on the lower side and a second plane on the upper side, wherein the first plane intersects with the second plane, and the plurality of microstructure units form a structure of a sawtooth shape; and the microlens units are at least partially interlaced with the microstructure units such that the microlens units converge at least a portion of the projected light rays to the first plane, and the portion of the projection light rays converged onto the first plane exits after two consecutive total internal reflections on the first plane and the second plane.

1. A screen, which is capable of reflecting projection light rays from a projector to a field of view of a viewer, wherein the screen comprises a microlens layer, a transparent substrate layer, a total internal reflection layer 
and a light absorbing layer 
which are sequentially stacked from an incident side of the projection light rays, wherein the light absorbing layer is capable of absorbing light transmitted through the 
microlens layer, the transparent substrate layer and the total internal reflection layer, 
wherein the microlens layer comprises a plurality of microlens units; wherein the total internal reflection layer comprises a plurality of microstructure units, each of which has a first plane on the lower side and a second plane on the upper side, wherein the first plane intersects with the second plane, and the plurality of microstructure units form a structure of a sawtooth shape; and the microlens units are at least partially interlaced with the microstructure units such that the microlens units converge at least a portion of the projected light rays to the first plane, and the portion of the projection light rays converged onto the first plane exits after two consecutive total internal reflections on the first plane and the second plane.
2. The screen according to claim 1, wherein the total internal reflection layer has a rotationally symmetric structure corresponding to a rotationally symmetric structure of the microlens layer.

2. The screen according to claim 1, wherein the total internal reflection layer has a rotationally symmetric structure corresponding to a rotationally symmetric structure of the microlens layer.
3. The screen according to claim 2, a rotation central axis of the total internal reflection layer and a rotation central axis of the microlens layer each is perpendicular to a plane of the screen and located below the screen.
3. The screen according to claim 2, a rotation central axis of the total internal reflection layer and a rotation central axis of the microlens layer each is perpendicular to a plane of the screen and located below the screen.
4. The screen according to claim 2, wherein the rotationally symmetric structure of the microlens layer has an arc-shape.
4. The screen according to claim 2, wherein the rotationally symmetric structure of the microlens layer has an arc-shape.
5. The screen according to claim 1, wherein a focal length of the microlens unit is f, a distance between an intersection point of an arc of the microlens unit with an optical axis of the microlens unit and an intersection line of the first plane and the second plane is d in a direction of an optical axis, and f and d satisfy a relationship of f< 3d.
5. The screen according to claim 1, wherein a focal length of the microlens unit is f, a distance between an intersection point of an arc of the microlens unit with an optical axis of the microlens unit and an intersection line of the first plane and the second plane is d in a direction of an optical axis, and f and d satisfy a relationship of f<3d.
6. The screen according to claim 5, wherein f≈d.
6. The screen according to claim 5, wherein f≈d.
7. The screen according to claim 1, wherein the screen is further provided with a light diffusing layer, which is a microstructure diffusion layer provided on at least one of the first plane and the second plane of the microstructure unit.
7. The screen according to claim 1, 
wherein the screen is further provided with a light diffusing layer, which is a microstructure diffusion layer provided on at least one of the first plane and the second plane of the microstructure unit.
8. The screen according to claim 1, wherein the screen is further provided with an optical diffusion film, which is provided on the incident side of the projection light of the microlens layer.
16. The screen according to claim 1, wherein the screen is further provided with an optical diffusion film, which is provided on the incident side of the projection light of the microlens layer.
10. The screen according to claim 1, wherein the light absorbing layer is a black material layer absorbing light.
8. The screen according to claim 1, wherein the light absorbing layer is a black material layer absorbing light.
11. The screen according to claim 9, wherein the microlens layer, the transparent substrate layer and the total internal reflection layer are integrally formed of a same PET substrate.
9. The screen according to claim 1, wherein the microlens layer, the transparent substrate layer and the total internal reflection layer are integrally formed of a same PET substrate.
12. The screen according to claim 9, wherein the materials of the microlens layer, the transparent substrate layer, and the total internal reflection layer are different from each other.
10. The screen according to claim 1, wherein the materials of the microlens layer, the transparent substrate layer, and the total internal reflection layer are different from each other.
13. The screen according to claim 1, wherein the screen further comprises an inner layer located at a side of the total internal reflection layer away from the incident side of the projection light rays, and having a structure of a sawtooth shape that matches the microstructure units of the total internal reflection layer, wherein a refractive index ni of the total internal reflection layer and a refractive index n2 of the inner layer satisfy a relationship of n2<n1-0.2.
11. The screen according to claim 1, wherein the screen further comprises an inner layer located at a side of the total internal reflection layer away from the incident side of the projection light rays, and having a structure of a sawtooth shape that matches the microstructure units of the total internal reflection layer, wherein a refractive index ni of the total internal reflection layer and a refractive index n2 of the inner layer satisfy a relationship of n2<n1-0.2.
14. The screen according to claim 13, wherein the inner layer is at least one of an air layer, a quartz layer and a glass layer.
12. The screen according to claim 11, wherein the inner layer is at least one of an air layer, a quartz layer and a glass layer.
15. The screen according to claim 1, wherein the individual microstructure units of the total internal reflection layer are provided as rotationally symmetric total internal reflection prisms, and wherein angles of the first plane and the second plane of the microstructure unit with a plane of the screen are θ1 and θ2, respectively, which satisfy a relationship of θ1 + θ2 < 90.
13. The screen according to claim 1, wherein the individual microstructure units of the total internal reflection layer are provided as rotationally symmetric total internal reflection prisms, and wherein angles of the first plane and the second plane of the microstructure unit with a plane of the screen are θ1 and θ2, respectively, which satisfy a relationship of θ1 + θ2 < 90.
16. The screen according to claim 15, wherein in the plurality of microstructure units, each of the θ1 is a different angle and each of the θ2 is equal to 45 degrees.
14. The screen according to claim 13, wherein in the plurality of microstructure units, each of the θ1 is a different angle and each of the θ2 is equal to 45 degrees.
17. The screen according to claim 15, wherein in the plurality of microstructure units, each of the θ1 is a different angle from others, and each of the θ2 also is a different angle from others.
15. The screen according to claim 13, wherein in the plurality of microstructure units, each of the θ1 is a different angle from others, and each of the θ2 also is a different angle from others.
18. A projection system, comprising a projector and the screen, which is capable of reflecting projection light rays from a projector to a field of view of a viewer, wherein the screen comprises a microlens layer and a 
total internal reflection layer 

which are sequentially stacked from an incident side of the projection light rays, 





wherein the microlens layer comprises a plurality of microlens units; wherein the total internal reflection layer comprises a plurality of microstructure units, each of which has a first plane on the lower side and a second plane on the upper side, wherein the first plane intersects with the second plane, and the plurality of microstructure units form a structure of a sawtooth shape; and the microlens units are at least partially interlaced with the microstructure units such that the microlens units converge at least a portion of the projected light rays to the first plane, and the portion of the projection light rays converged onto the first plane exits after two consecutive total internal reflections on the first plane and the second plane.
17. A projection system, comprising a projector and the screen, which is capable of reflecting projection light rays from a projector to a field of view of a viewer, wherein the screen comprises a microlens layer, a transparent substrate layer, a total internal reflection layer and a light absorbing layer 
which are sequentially stacked from an incident side of the projection light rays, wherein the light absorbing layer is capable of absorbing light transmitted through the microlens layer, the transparent substrate layer and the total internal reflection layer, 
wherein the microlens layer comprises a plurality of microlens units: wherein the total internal reflection layer comprises a plurality of microstructure units, each of which has a first plane on the lower side and a second plane on the upper side, wherein the first plane intersects with the second plane and the plurality of microstructure units form a structure of a sawtooth shape; and the microlens units are at least partially interlaced with the microstructure units such that the microlens units converge at least a portion of the projected light rays to the first plane, and the portion of the projection light rays converged onto the first plane exits after two consecutive total internal reflections on the first plane and the second plane.
19. The projection system according to claim 18, wherein the screen is further provided with an optical diffusion film, which is provided on the incident side of the projection light of the microlens layer.
18. The projection system according to claim 17, wherein the total internal reflection layer has a rotationally symmetric structure corresponding to a rotationally symmetric structure of the microlens layer.
20. The projection system according to claim 18, wherein a focal length of the microlens unit is f, a distance between an intersection point of an arc of the microlens unit with an optical axis of the microlens unit and an intersection line of the first plane and the second plane is d in a direction of an optical axis, and f and d satisfy a relationship of f< 3d.
19. The projection system according to claim 17, wherein a focal length of the microlens unit is f, a distance between an intersection point of an arc of the microlens unit with an optical axis of the microlens unit and an intersection line of the first plane and the second plane is d in a direction of an optical axis, and f and d satisfy a relationship of f<3d.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11143947. This is a statutory double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (U.S. Publication No. 2021/0026231), Wang (U.S. Publication No. 2020/0401034) and Shiau (U.S. Publication No. 2010/0091365) were all cited in the parent application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852